DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art it pertains. Currently, the abstract discloses a steam sample concentrator and conditioning system (SSCC), however it does not describe an improvement made by the SSCC to the art it pertains. Furthermore, the abstract is not a single paragraph within the range of 50 to 150 words in length.  
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites in the preamble “A method for determining steam purity in a raw steam stream comprising use of a device comprising”, however there are no method steps recited within the claim. Therefore, the claim has been rendered indefinite.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10976226 to von Hirtz.
Although the claims at issue are not identical, they are not patentably distinct from each other because in claims 1-27 of the instant application, applicant’s claims, a method for determining steam purity in a raw steam stream comprising use of a device comprising: a. one or more devices that maintain isokinetic flow of a steam sample through an isokinetic sample probe nozzle; b. a Desuperheat pump that prevents the steam sample stream from becoming superheated after the isokinetic flow control device; c. a steam contactor that condenses the steam sample stream; d. a steam/condensate separator that separates the condensate sample stream from the residual steam stream sample; e. a steam condensate sample flowmeter that measures the flowrate of the condensate sample stream; and f. one or more analyzers that measure impurities. Von Hirtz discloses a method for determining steam purity in a raw steam stream comprising use of a device comprising: a. one or more devices that maintain isokinetic flow of a steam sample through an isokinetic sample probe nozzle; b. a Desuperheat pump that prevents the steam sample stream from becoming superheated after the isokinetic flow control device; c. a steam contactor that condenses the steam sample stream; d. a steam/condensate separator that separates the condensate sample stream from the residual steam stream sample; e. a steam condensate sample flowmeter that measures the flowrate of the condensate sample stream; and f. one or more analyzers that measure impurities.
The scope of claims 1-27 of the instant application and claims 1-27 of von Hirtz application appear to be that of the same and the same components and teachings of von Hirtz is used to arrive at the same invention. Therefore it would have been obvious to one of ordinary skill before the effective filing date to use the teachings of von Hirtz to arrive at the same invention.
Claims 2-27 of the instant application correspond to the same respective claims numbering 2-27 of von Hirtz application.
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 1-27 would be allowable with the timely filing of a terminal disclaimer, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
Calderwood US4978506 a corrosion product monitoring system and method are described using a recirculation loop including a sample line, a particulate collection vessel, a recirculating pump, a microporous membrane "cross-flow" filter, and valves to control the flow rate and pressure of a fluid sample taken from the secondary fluid system of a nuclear power plant. The liquid sample is processed at a constant flow rate and temperature. When a relatively short time has elapsed in a trial sample run to stabilize conditions in the sample line, an actual sample run is started by feeding sample into the loop. Non-soluble, particulate concentration increases in the filter and particulate collection vessel as the run progresses. The permeate of soluble contaminants is passed through an ion exchange column to concentrate soluble ions in the sample. The filter is backwashed on a timed cycle by filtered water pressurized by a pump, or gas pressure, by realigning the system valves. A total sample volume is determined by measuring the amount of filtered, deionized water discharged during the actual sample run, based on total weight, total flow or time at a constant discharge rate. A concentration factor can be determined from the total sample volume divided by the initial system volume. A sample of the non-soluble particulates can also be drawn from the particulate collection vessel for analysis. The related method includes the steps of: taking a sample from a fluid system; introducing the sample to a recirculation loop having an initial system volume; separating non-soluble particulates from soluble contaminants; suspending the solid particulates; collecting the solid particulates in a particulate collection vessel; and determining a corrosion concentration factor from the total sample volume divided by the initial system volume. (Fig 1-2, Col 6 line 28 – Col 9 line 48)
However, Calderwood fails to disclose a Desuperheat pump that prevents the steam sample stream from becoming superheated after the isokinetic flow control device; c. a steam contactor that condenses the steam sample stream; d. a steam/condensate separator that separates the condensate sample stream from the residual steam stream sample; e. a steam condensate sample flowmeter that measures the flowrate of the condensate sample stream; and f. one or more analyzers that measure impurities.
Hickam et al US 4472355 (hereinafter “Hickam”) discloses a liquid sample subject to inclusion of impurities is concentrated by a predetermined concentration factor selected by an operator, with the concentrated sample being thereafter provided to an analyzer so that a meaningful chemical analysis may be performed. A first pump delivers the sample to a liquid reservoir at a first rate and the liquid is boiled to provide a liquid-vapor mixture, with the liquid portion of the mixture being returned to the reservoir by means of a vapor separator. Another pump delivers the concentrated reservoir fluid to an analyzer at a second flowrate, with the ratio of the flowrate of the first pump to the second pump being equivalent to the desired concentration factor. In another embodiment, a faster response time is attained by first boiling the input sample and providing the liquid which is separated from the liquid-vapor mixture to a relatively small reservoir. (Fig 1-8, Col 2 line 48 – Col 6 line 62)
However, Hickam fails to disclose  a. one or more devices that maintain isokinetic flow of a steam sample through an isokinetic sample probe nozzle; b. a Desuperheat pump that prevents the steam sample stream from becoming superheated after the isokinetic flow control device.
Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/
Examiner, Art Unit 2855                                                                                                                                                                                            



/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855